Citation Nr: 0312421	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  02-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU) for the period November 25, 1971, to 
October 6, 1996.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 decision by the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that at this time the veteran's service 
connected disabilities are asthma and depressive disorder and 
anxiety with panic attacks.  The veteran has been in receipt 
of a combined schedular evaluation of 100 percent for those 
disabilities from October 7, 1996.  As noted on the first 
page of this decision, the issue currently before the Board 
on appeal is the veteran's claim of entitlement to TDIU from 
November 25, 1971, to October 6, 1996, and the Board notes 
that November 25, 1971 was the effective date of the grant of 
service connection for asthma.


FINDINGS OF FACT

1.  During the period November 25, 1971, to October 6, 1996, 
the veteran's only service connected disability was asthma.

2.  During the period November 25, 1971, to October 6, 1996, 
the veteran's asthma was no more than moderate in severity 
and did not preclude substantially gainful employment.


CONCLUSION OF LAW

Entitlement to TDIU for the period November 25, 1971, to 
October 6, 1996, is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  

The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  In an April 2002 Statement of the Case, the RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
Board notes that all relevant evidence pertaining to the 
severity of the veteran's service connected asthma during the 
period November 25, 1971, to October 6, 1996, has been 
obtained, and, as asthma was the veteran's sole service 
connected disability during that period of time, the Board is 
not aware of any further evidence which would substantiate 
the claim of entitlement to TDIU for the period November 25, 
1971, to October 6, 1996.  In addition, in a letter to the RO 
dated in June 2002, the veteran's representative stated, "We 
do not have any additional evidence to submit in support of 
this appeal and would therefore waive our right to any 
further development of this case or further due process 
notification."  

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under applicable criteria, a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) may be assigned where the combined schedular rating 
for the veteran's service-connected disabilities is less than 
100 percent when it is found that such disorders are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any non-
service- connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 
§§ 3.340, 3.341 (2002).

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of TDIU. Those criteria 
are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more. . . . It is provided 
further that the existence or degree of non-service- 
connected disabilities or previous unemployability 
status will be disregarded where the percentages 
referred to in this paragraph for the service-connected 
disability or disabilities are met and in the judgment 
of the rating agency such service- connected 
disabilities render the veteran unemployable. 38 C.F.R. 
§ 4.16(a) (2002).

In this case, service connection was established for a single 
disability, asthma, for the period November 25, 1971, to 
October 6, 1996, for which a 30 percent disability rating was 
in effect. (A decision by the Board in March 2002 denied 
entitlement to an evaluation in excess of 30 percent for 
asthma for the period November 25, 1971, to October 6, 1996.)  
As such, it is clear the veteran did not meet the minimum 
schedular requirements for TDIU during the period of time in 
question.  See 38 C.F.R. § 4.16(a). Nevertheless, pursuant to 
38 C.F.R. § 4.16(b), it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service 
connected disability shall be rated totally disabled. 
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).

The record reveals that the veteran was working full-time as 
a baker when he was admitted to a private hospital on May 24, 
1994, for evaluation of right upper quadrant abdominal pain.  
At hospital discharge 2 days later, the diagnoses were right 
upper quadrant [pain] secondary to hepatomegaly and abnormal 
liver enzymes, probably secondary to hepatitis or cirrhosis.  
Diagnoses of hepatitis B and C and cirrhosis of the liver 
were later confirmed.  The veteran has not worked since 
November 1994.  His representative has conceded that the 
veteran was not entitled to TDIU prior to May 23, 1994, and 
so the Board will limit consideration of the veteran's claim 
of entitlement to TDIU to the period May 23, 1994, to October 
6, 1996.  Service connection is not in effect for any liver 
disease, and service connection was in effect from May 1994 
to October 1996 only for asthma.  The issue for consideration 
is thus whether asthma precluded the veteran from obtaining 
and maintaining substantially gainful employment from May 
1994 to October 1996.  The Board notes that, in a written 
argument filed in December 2001, the veteran's representative 
stated, "The question at issue before the VA should be 
whether or not his asthma was sufficiently severe in 1994 
that it would have precluded him from any type of 
substantially gainful employment."  For the reasons stated 
below, the Board finds that, during the period November 25, 
1971, to October 6, 1996, and, most particularly from May 
1994 to October 1996, the veteran's sole service connected 
disability, asthma, did not preclude substantially gainful 
employment.

Initially, the Board notes that no physician or vocational 
expert has reported a finding or opinion that, prior to 
October 6, 1996, asthma precluded the veteran from obtaining 
and maintaining substantially gainful employment.  Nor, as 
discussed below, do the veteran's pertinent medical records 
or other evidence, to include decisions of the Social 
Security Administration (SSA), show that the veteran was 
disabled from working prior to October 6, 1996, by reason of 
the symptomatology of service connected asthma.

A physical examination during the veteran's private 
hospitalization in May 1994, revealed coarse-sounding breath 
sounds over the trachea, slight inspiratory and expiratory 
wheeze, and diminished breath sounds in all lung fields.  A 
chest X-ray showed noticeably increased bronchial markings 
and questionable peribronchial infiltrate.  The pertinent 
impressions were bronchitis and asthma, mild exacerbation.  
It was recommended that the veteran consider quitting smoking 
permanently.  

In April 1995, a medical consultant to SSA reported, "The 
claimant gives a history of asthma and uses an asthma inhaler 
once or twice a day.  The medical diagnosis is mild asthma 
and the records do not indicate that he has required frequent 
medical treatment for an asthmatic attack."

In a decision dated March 26, 2002, the Board denied 
entitlement to an evaluation in excess of 30 percent for 
asthma for the period November 25, 1971, to October 6, 1996.  
The veteran did not appeal that Board decision to the United 
States Court of Appeals for Veterans Claims.  The Board 
decision of March 26, 2002, is final, see 38 U.S.C.A. 
§ 7104(b) (West 2002), and is the law of the case on the 
issue of the severity of service connected asthma from 
November 1971 to October 1996.

In the March 2002 decision, the Board found as a fact that 
from November 1971 to October 1996 the veteran's asthma was 
not more than moderate in degree.  The Board noted in the 
decision that: at an RO hearing in April 1995, the veteran 
testified that he had used an over-the-counter inhaler for 
many years; a private treatment record in September 1995 
noted that the veteran was using an asthma inhaler and that, 
on examination, his chest was clear; a private treatment 
record in October 1995 indicated that the veteran probably 
had bronchitis; private pulmonary function tests in February 
1996 showed mild airflow limitation with lung volumes, 
diffusing capacity, and oxygen saturation all within normal 
limits; and private and VA treatment records in February and 
March 1996 contained diagnoses of emphysema.  

In the March 2002 decision, the Board found that from 
November 1971 to October 1996 the veteran's asthma was not 
severe and was not manifested by marked dyspnea on exertion, 
and the Board now confirms that finding.  The moderate 
severity of the veteran's asthma during that period of time 
clearly does not show that the veteran's asthma precluded him 
from obtaining and maintaining substantially gainful 
employment.

The veteran's representative has argued that SSA decisions 
show that that agency, at least in part, granted the veteran 
disability benefits based on impairment attributable to 
asthma.  However, a review of the SSA decisions reveals that 
SSA did not find that the veteran was disabled prior to 
October 6, 1996, by asthma.  The veteran filed an application 
with SSA in January 1995 for disability benefits under laws 
and programs administered by that agency.  In a decision of 
November 1995, SSA found that the veteran had been disabled 
since May 23, 1994, by the impairments of cirrhosis of the 
liver, hepatitis B and C, and fibromyalgia.  The November 
1995 SSA decision made no reference to the veteran's asthma.  

A decision by SSA in April 1998 to continue the veteran's 
disability determination listed a secondary diagnosis of 
chronic pulmonary insufficiency (COPD).  The veteran's 
representative has contended that this decision supports the 
veteran's claim on appeal for TDIU benefits for the period 
November 1971 to October 1996.  However, the SSA's decision 
in April 1998 made no finding as to the severity of the 
veteran's service connected asthma prior to October 6, 1996, 
and thus has no relevance to the issue before the Board in 
the current appeal.  (The Board notes that it is undisputed 
that the veteran's asthma increased in severity after October 
6, 1996, and an evaluation of 100 percent for asthma is 
currently in effect.)

In sum, the Board concludes that there is no basis in the 
record to find that the veteran was precluded from obtaining 
and maintaining substantially gainful employment by service 
connected asthma during the period November 25, 1971, to 
October 6, 1996, and so his claim for TDIU must be denied.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability for the period November 25, 1971, to October 6, 
1996, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

